DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (7,621,613) in view of Nakajima (9,039,160).

 	Regarding claims 1 and 8, Kojima teaches an inkjet printer and method that ejects an ink to perform printing, comprising: 
an inkjet head (fig. 2, Item 20) configured to eject the ink; 
a temperature sensor (fig. 2, item 88) configured to detect a temperature of the ink inside the inkjet head (col. 7, lines 47-49); and 
a controller (fig. 2, item 70) configured to control the inkjet printer, 
wherein the inkjet head comprises:
a plurality of nozzles that eject the ink 
wherein the temperature sensor and the plurality of energy ejection generating elements are incorporated in the inkjet head (col. 7, lines 50-53), and the controller is configured to control the ejection energy generating element on a basis of a detection result of the temperature sensor (see fig. 3, note that when temperature drops, the drive voltage is increased and vice versa), 
wherein the controller is configured to drive the ejection energy generating element when the temperature ejected by the temperature sensor is lower than a predetermined target setting temperature, and the ejection energy generating element is stopped when the temperature detected by the temperature sensor becomes equal to or higher than the target setting temperature (see fig. 3, note that any temperature other than the lowest and highest temperatures on the chart can be taken to be the target setting temperature because the drive voltage is always adjusted upward or downward based on the detected temperature)
the controller is configured to perform at least one of: 
constantly monitoring the temperature detected by the temperature sensor, and controlling a drive voltage applied to the ejection energy generation elements in real time on a basis of a detection result of the temperature sensor, so that the drive voltage applied to the ejection energy generation elements becomes low in response to a temperature rise detected by the temperature sensor (see fig. 3, note that when temperature increases, the drive voltage is reduced), and 
constantly monitoring the temperature detected by the temperature sensor, and controlling the drive voltage applied to the ejection energy generation elements in real time on a basis of the detection result of the temperature sensor, so that the drive voltage applied to the ejection energy generation elements becomes high in response to a temperature drop detected by the temperature sensor (see fig. 3, note that when temperature drops, the drive voltage is increased).
 	Kojima does not teach wherein the ink is a UV ink. Nakajima teaches this (Nakajima, see Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the technique disclosed by Kojima to the UV ink printhead disclosed by Nakajima because this would amount to applying a known technique to a known device in need of improvement to achieve predictable results. 
Kojima teaches wherein the ejection energy generating element is a piezoelectric actuator, not a heater. Nakajima teaches where a piezoelectric actuator and a heater are well-known alternatives for ejection energy generating elements (Nakajima, col. 4, lines 46-52). It would have been obvious to one of ordinary skill in the art at the time of invention to use heating elements as ejection energy generating elements, as disclosed by Nakajima, instead of piezoelectric actuators, as disclosed by Kojima because doing so would amount to the simple substitution of one known ejection energy producing element for another to obtain predictable results. 
(Note that while the claim recites the in-head heater and the ejection generating elements as distinct components, the ejection heaters disclosed by Nakajima are both in-head heaters and ejection energy generating elements, and thus any arbitrary one can be said to be an in-head heater, and any plurality of the remainder can be said to be a plurality of ejection energy generating elements. That is, the claim does not require that the ejection energy generating element and the in-head heater are different components, and thus Nakajima’s heaters can be said to meet both limitations).  	Regarding claim 2, Kojima in view of Nakajima teaches the inkjet printer according to claim 1, wherein the controller is configured to store a table (Kojima, fig. 3) having a plurality of temperatures detectable by the temperature sensor and the drive voltage associated in advance with each of the plurality of temperatures detectable by the temperature sensor, and the controller is configured to apply the drive voltage associated with the temperature detected by the temperature sensor to the ejection energy generation element (Kojima, cols. 7-8, lines 63-26). 	Regarding claims 5 and 6, Kojima in view of Nakajima teaches the inkjet printer according to claims 1-3, respectively, wherein the inkjet head includes a driver IC (Kojima, fig. 2, item 83) configured to drive the ejection energy generation element by applying the drive voltage to the ejection energy generation element, and the driver IC is incorporated in the inkjet head (Kojima, col. 8, lines 16-26).
Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained.
With respect to Applicant’s argument that Kojima’s piezoelectric actuators cannot control the heating to reach a target temperature, Examiner maintains that this is incorrect. The voltage applied to each actuator creates heat, which when taken in aggregate for all of the actuators acts as a heater that can be used to heat the head according to all applied voltages. The viscosity of the ink can also be controlled in this way. Thus, while the rejections above have been updated to cite actual heaters, it should be noted that Kojima’s disclosure teaches all claimed limitations other than UV ink and a heater as the ejection energy generation element. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853